Citation Nr: 0711590	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-37 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1975 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The veteran was scheduled to appear at a Video Conference 
Hearing with a Veterans Law Judge.  He failed to report as 
requested and his request for a hearing is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2006)


FINDING OF FACT

There is no medical or psychiatric evidence of a diagnosis of 
depression during service or for many years thereafter and 
the preponderance of the post-service competent evidence is 
against a current diagnosis of depression.  


CONCLUSION OF LAW

Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in February 2002, 
which was before the RO decision that is the subject of this 
appeal.   

With respect to the Dingess requirements, the veteran was 
notified in July 2006 of the evidence necessary to establish 
a rating and an effective date of award should his claim of 
service connection be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  Specifically, 
as the Board's final decision results in a denial of the 
veteran's claim any deficiency with respect to timing of 
notice on how to establish a rating or effective date is moot 
and harmless error.  Id.; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006).     

In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  The veteran has been 
provided the opportunity to respond to the VCAA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The preponderance of the post-service competent 
evidence, to include reports of psychiatric examinations and 
treatment records, is against a current diagnosis of 
depression.  Under these circumstances, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board must weigh the credibility and probative value of 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Analysis

The veteran contends, in essence, that he has depression that 
began during or as the result of active service with the U.S. 
Air Force.  

The veteran indicated that he had depression while in service 
during his separation examination.  The separation examiner, 
however, noted that the veteran's depressive symptoms were 
related to an uncontrollable desire to sleep that pre-existed 
service.  There was no diagnosis of depression recorded at 
that time or any other point during service.  The veteran has 
a history of a post-service traumatic brain injury as well as 
cocaine dependence and other substance abuse, for which he 
requires mental health counseling.  The Board concludes that 
the preponderance of the evidence, to include hospital and 
mental health clinic notes and a report of a psychiatric 
examination, is against a current diagnosis of depression.  
   
The veteran is a resident of an in-patient substance abuse 
treatment facility located on the grounds of the VA Medical 
Center in West Los Angeles, California, and maintained by the 
Salvation Army.  In this living arrangement, the veteran 
often has been assessed by VA social workers, and for the 
most part has not reported feeling any depressive symptoms.  
On one occasion, in May 2003, the veteran did report that he 
was feeling depressed, although there was no diagnosis of 
depression recorded at neither that time nor a referral to a 
mental health professional.  

The veteran was afforded a VA psychiatric examination in 
September 2003 to determine the existence of depression or 
any other mental disability.  The examiner noted that the 
veteran did not exhibit symptoms of depression.  While a 
Global Assessment of Functioning (GAF) score of 51 was 
record, such was attributed to a dependent personality 
disorder.  Personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2006); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).  

It was reported in a VA out-patient clinic record in November 
2003 that the veteran is "[service-connected] for 
depression" and that his right sided brain injury could 
"contribute to depression."  The physician went on to state 
that it was his opinion that the veteran did not need 
"immediate antidepres[ant] therapy" and that further 
evaluation would be needed.  As service connection is not in 
effect for depression, it is apparent that the initial part 
of the statement is merely history reported by the veteran.  
It is not apparent that the diagnostic criteria for 
depression were met.  To the extent that this brief clinic 
note can be construed as support for a diagnosis of 
depression linked to service, it is outweighed by the 
remaining post-service medical and psychiatric evidence of 
record.  This is because such a conclusory and speculative 
statement, with no indication of a review of the record or 
even that that a mental status examination was conducted, and 
with no rationale to support the claimed nexus, is of minimal 
probative value and is outweighed by the absence of a 
diagnosis of depression in the remaining psychiatric evidence 
of record, to include following a thorough VA psychiatric 
examination in September 2003, which specifically ruled out 
such a diagnosis.   

The Board notes that under any theory of service connection 
(direct, secondary, presumptive), it is first and foremost a 
requirement that the claimed disability be currently present.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
is no medical or psychiatric evidence of a diagnosis of 
depression during service or for many years thereafter.  The 
preponderance of the post-service competent evidence is 
against a current diagnosis of depression.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for depression.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against an award of service 
connection.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for depression is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


